Citation Nr: 0913546	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  08-25 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a low back 
disability, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1951 to 
September 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in March 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed December 1981 rating decision, the RO 
denied a claim to reopen the claim of entitlement to service 
connection for a low back disability.

2.  The evidence associated with the claims file subsequent 
to the December 1981 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim; is not cumulative or redundant of evidence already 
of record; and is sufficient to raise a reasonable 
possibility of substantiating the claim.

3.  The Veteran has a low back disability that is 
etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

2.  A low back disability was incurred during active service.  
38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the effective-date element of his claim and the 
requirements of new and material evidence claims.  In 
addition, the evidence currently of record is sufficient to 
reopen the claim and substantiate the claim for service 
connection for a low back disability.  Therefore, no further 
development with respect to this claim is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008) or 38 C.F.R. 
§ 3.159 (2008).

Analysis

Claim to Reopen

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

The Veteran was initially denied service connection for a low 
back disability in a March 1953 rating decision.  At that 
time, the RO denied the Veteran's claim because while there 
was evidence of complaints of back pain in service, there was 
no evidence of orthopedic damage or "organic findings" for 
the Veteran's low back pain.  The Veteran unsuccessfully 
filed numerous times to reopen this claim.  Most recently, 
the RO denied reopening the Veteran's low back claim in a 
December 1981 rating decision, finding that no new and 
material evidence had been received to relate a back 
condition to service.

The subsequently received evidence includes a VA examination 
from April 2008 indicating that the Veteran has been 
diagnosed with degenerative disc disease of the lumbar spine.  
In October 2008 and March 2009 statements, a private 
physician expressed his opinion that the Veteran's present 
back condition is likely to be the result of injuries 
sustained in service.  VAMC outpatient treatment records 
indicate that the Veteran has complained of back pain and 
noted a history of low back pain since service.  

The foregoing evidence is neither cumulative nor redundant of 
the evidence previously of record.  In addition, in the 
Board's opinion, it is sufficient to raise a reasonable 
possibility of substantiating the claim.  Accordingly, it is 
new and material, and reopening of the claim is in order.  
The merits of the claim will be addressed below.

Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that he is entitled to service 
connection for a low back disability, as he attributes this 
condition to an in-service injury.  Specifically, the Veteran 
argues that he current low back disability is the result of 
an incident in service when, in an attempt to unload a 600 
pound generator from a truck, the generator slipped and he 
was pinned underneath the generator as a result.

The Veteran's service treatment records confirm the Veteran's 
account regarding the generator incident and subsequent 
injury.  In July 1951, it was noted that the Veteran helped 
with a 600 pound generator, which slipped and the Veteran 
caught its weight in his arms.  The report noted that the 
Veteran had a severe back sprain.  Other entries from this 
period reference a sprained back with diffuse low back 
tenderness, and indicate that the Veteran was in traction.  
Subsequent reports from August 1951 note continuous 
complaints of back pain, and reveal that forward flexion was 
70 percent normal at that time.  In September 1951, the 
Veteran's condition was determined to be a "psychogenic 
musculoskeletal reaction" manifested by decreased mobility 
of the lumbar spine and back pain.  Entries from 1952 
indicate that the Veteran further complained of lumbosacral 
pain.  In June 1952, it was noted that the Veteran had slight 
muscle spasm from L-1 to L-4, but there was no point 
tenderness or other neurological defects to indicate presence 
of a serious organic defect.

A post-service VA examination from December 1952 revealed 
that the Veteran complained of backaches and shooting pains 
in the lower part of his back up to his neck.  The examiner 
noted an impression of "no organic condition to justify his 
subjective complaints." A December 1952 report of medical 
examination for disability evaluation indicated that the 
Veteran was hospitalized in Madigan General Hospital in July 
1951 and was in and out three different times.  The last time 
he was in the hospital was April 1952, where he remained 
until he was discharged from service in 1952.  The report 
also noted that the Veteran's vertebrae pinched against his 
spinal cord.

An October 1969 VA Hospital summary noted status post trauma 
to the back with residual right-sided hypesthesia and 
weakness.  A private report from Dr. Dent from January 1970 
revealed his opinion that, in view of the Veteran's history 
of in-service injury and permanent sequele regarding the 
accident, and because of the permanence of the injury, he 
believed that the Veteran should be awarded compensation for 
his injury.

VAMC outpatient treatment records indicate that the Veteran 
complained of back pain in July 1988.  This entry also notes 
a history of low back pain since service, and assessed the 
Veteran with tenderness of the lumbosacral spine and chronic 
low back pain.  A May 1989 entry evidenced right-sided 
tenderness of the lower thoracic region with scoliosis.  

The Veteran was afforded a VA examination in April 2008 for 
his low back disability.  At that time, the Veteran reported 
a history of low back injury while in service and subsequent 
low back pain that has increased in severity over the years.  
A physical examination revealed decreased range of motion and 
pain upon motion.  An X-ray of the lumbar spine revealed 
moderate thoracolumbar dextroscoliosis and lower lumbar 
levoscoliosis, as well as severed multilevel spondylolysis.  
The Veteran was diagnosed with degenerative disc disease of 
the lumbosacral spine.  Based upon a review of the Veterans 
file, however, the examiner opined that the Veteran's present 
diagnosis of degenerative disc disease was not caused by the 
injury he incurred while in service.  The examiner observed 
that the Veteran's in-service records indicate that he had 
one episode of low back pain and was treated conservatively.  
He also noted that the Veteran has had acute low back strain, 
which is a self-limiting condition, and there is no 
documentation of a chronic low back condition and its 
treatment while in service.

February 2008 and October 2008 statements from Dr. Jafary of 
the Stanaford Medical Clinic reveal that the Veteran's back 
condition has gotten increasingly worse.  Dr. Jafary also 
indicated that he reviewed the Veteran's "veteran medical 
records" and determined that the Veteran's current back 
arthritis is likely to be the result of the injury he 
sustained in 1951 while on active duty.  He elaborated that 
arthritis is progressive condition resulting in disabling 
pain.  In a subsequent March 2009 statement, Dr. Jafary 
reiterated that the Veteran's current chronic back condition 
is service related, and that the pain is continuously and 
progressively worsening.  It was again noted that the service 
treatment records were reviewed and indicated that the 
Veteran was pinned by a generator causing a vertebral injury 
with vertebrae pinching against his spinal cord.

At his March 2009 Board hearing, the Veteran testified that 
he received treatment for his back condition, which developed 
after he hurt his back unloading a large generator from a 
truck.  He claimed that since service he has been treated at 
a number of VA treatment centers and hospitals.  He also 
noted that he had been receiving treatment from Dr. Jafary, a 
general practitioner, and that he gave Dr. Jafary his service 
treatment records for his review.  

After a full review of the record, including the medical 
evidence and testimony of the Veteran, the Board finds that 
the evidence is in equipoise and service connection for a low 
back disability is warranted.  The service treatment records 
clearly show a back injury in service.  The record contains 
the October 2008 private doctor's opinion which, after review 
of the Veteran' service treatment records, links the 
Veteran's current low back disability, characterized as 
arthritis, to the back injury sustained in service.  The 
April 2008 VA opinion determined that the Veteran's current 
low back disability was not likely related to service.  The 
Board finds that the two opinions are of equal probative 
value and, as such, the evidence is in equipoise as to 
whether a low back disability is related service.  Resolving 
all benefit of the doubt in favor of the Veteran, the Board 
concludes that he is entitled to a grant of service 
connection for a low back disability.  38 U.S.C.A. 
§5107(b)(West 2002).


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for a low back disability is 
granted.

Entitlement to service connection for a low back disability 
is granted.




____________________________________________
K. J. Alibrando
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


